DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This office action is in response to the application filed on 02/12/2021. Claims 1-20, 27, Claims 1, and 3, are amended.  Claims 8-14 newly added. Claims 1-14 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via E-Mail from Michael Dunnam (Reg. No. 32,611) on 02/23/2021.
The application has been amended as follows:
Please replace claim 1 with:	
(Currently Amended)  A decentralized data authentication system comprising: 
decentralized data storage;
a memory comprising instructions; and
one or more processors in communication with the memory, the one or more processors executing the instructions to implement a blockchain comprising a Merkle tree and:

a Merkle tree engine including a blockchain OP_RETURN writer/reader that hashes the signature data and stores the hashed signature data in the Merkle tree of the blockchain and stores a Merkle root in the blockchain using an OP_RETURN opcode; and 
a data connectivity cloud that encrypts and stores the signature data and Merkle tree created from the record data redundantly in the decentralized data storage,
wherein the Merkle tree engine comprises a hashing algorithm that receives input data, hashes the input data to create hashed data, signs the hashed data with a key assigned to a user to form signed hashed data, encrypts the signed hashed data, and stores the encrypted signed hashed data in the data connectivity cloud.

Please cancel claim 9.
Please replace claim 10 with:
10.  (Currently Amended)  The system of claim [[9]] 1, wherein the Merkle tree engine further hashes the signed hashed data and stores the hashed signed hashed data into a Merkle tree of the Merkle tree engine.

Please add newly claims 15-20:
15.  (New) A decentralized data authentication system comprising: 
decentralized data storage;
a memory comprising instructions; and
one or more processors in communication with the memory, the one or more processors executing the instructions to implement a blockchain comprising a Merkle tree and:
a decentralized certificate authority that accepts record data, signature data, and a user’s public key as input, computes the validity of a signature of the signature data, and returns a validity response indicating whether the record data may be imported into the system and stored 
a Merkle tree engine including a blockchain OP_RETURN writer/reader that hashes the signature data and stores the hashed signature data in the Merkle tree of the blockchain and stores a Merkle root in the blockchain using an OP_RETURN opcode; and 
a data connectivity cloud that encrypts and stores the signature data and Merkle tree created from the record data redundantly in the decentralized data storage,
wherein the blockchain timestamps the hashed signature data stored to the Merkle tree and the Merkle root and timestamps the Merkle root using the OP_RETURN opcode to generate timestamp data, and the timestamp data and a transaction and block hash from the Merkle root are stored in the data connectivity cloud. 

16. (New)  The system of claim 15, wherein the Merkle tree engine includes independent verification software that verifies that a user’s Merkle branch for the user’s records matches the Merkle root in the blockchain. 
 
17. (New)  The system of claim 16, wherein the independent verification software receives the user’s Merkle branch, the user’s record data, and the user’s public key as input and generates a validity response indicating whether or not a verification test is passed using hash checksums and digital signature algorithms. 
 
18.  (New) A decentralized data authentication system comprising: 
decentralized data storage;
a memory comprising instructions; and
one or more processors in communication with the memory, the one or more processors executing the instructions to implement a blockchain comprising a lifetime health record of health data of a patient that is accessed and updated using the patient’s public key and a physician’s public key, the blockchain comprising a Merkle tree and:

a Merkle tree engine including a blockchain OP_RETURN writer/reader that hashes the signature data and stores the hashed signature data in the Merkle tree of the blockchain and stores a Merkle root in the blockchain using an OP_RETURN opcode; and 
a data connectivity cloud that encrypts and stores the signature data and Merkle tree created from the record data redundantly in the decentralized data storage.

19. (New)  The system of claim 18, wherein the decentralized certificate authority enables users to sign and later verify authenticity of a record that has been offline by checking a digital signature of the record against the record data stored in the decentralized data storage. 

20.  (New)  The system of claim 18, wherein the Merkle tree engine compresses the signature data into a Merkle tree and uploads the Merkle tree of signature data to the data connectivity cloud.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
This invention related to a  decentralized data authentication system integrates blockchain technologies, independent verification software, a decentralized certificate authority system implemented in the cloud, and a centralized redundant database system that together form data portability systems and data longevity systems that enable the creation of integrated lifetime health records that can be accessed by the patient, provider, and payer using public/private keys. Data portability is provided through creation of a decentralized certificate authority system that 
Regarding claim 1, although the prior art of record teaches decentralized data storage;a memory comprising instructions; andone or more processors in communication with the memory, the one or more processors executing the instructions to implement a blockchain comprising a Merkle tree and:a decentralized certificate authority including a certificate verification engine that takes a Merkle branch, record data, and users' keys as input and generates a hash of the record data, signs the hashed data using the users’ keys to form signature data, and provides a validity response for the record data; a Merkle tree engine including a blockchain OP_RETURN writer/reader that hashes the signature data and stores the hashed signature data in the Merkle tree of the blockchain and stores a Merkle root in the blockchain using an OP_RETURN opcode; and a data connectivity cloud that encrypts and stores the signature data and Merkle tree created from the record data redundantly in the decentralized data storage.
None of the prior art, alone or in combination teaches in wherein the Merkle tree engine comprises a hashing algorithm that receives input data, hashes the input data to create hashed data, signs the hashed data with a key assigned to a user to form signed hashed data, encrypts the signed hashed data, and stores the encrypted signed hashed data in the data connectivity cloud  view of the other limitations of claim 1.
Regarding claim 15, although the prior art of record teaches decentralized data storage;
a memory comprising instructions; and one or more processors in communication with the memory, the one or more processors executing the instructions to implement a blockchain comprising a Merkle tree and: the decentralized certificate authority including a certificate verification engine that takes a Merkle branch, the record data, and users' keys as input and generates a hash of the record data, signs the hashed data using the users’ keys to form signature data, and provides the validity response for the record data; a Merkle tree engine including a blockchain OP_RETURN writer/reader that hashes the signature data and stores the hashed signature data in the Merkle tree of the blockchain and stores a Merkle root in the blockchain using an OP_RETURN opcode; and a data connectivity cloud that encrypts and stores the signature data and Merkle tree created from the record data redundantly in the decentralized data storage..
None of the prior art, alone or in combination teaches  a decentralized certificate authority that accepts record data, signature data, and a user’s public key as input, computes the validity of a signature of the signature data, and returns a validity response indicating whether the record data may be imported into the system and stored in the decentralized data storage; wherein the blockchain timestamps the hashed signature data stored to the Merkle tree and the Merkle root and timestamps the Merkle root using the OP_RETURN opcode to generate timestamp data, and the timestamp data and a transaction and block hash from the Merkle root are stored in the data connectivity cloud in view of the other limitations of claim 15.
Regarding claim 18, although the prior art of record teaches decentralized data storage;a memory comprising instructions; and one or more processors in communication with the memory, the one or more processors executing the instructions to implement a blockchain comprising; a Merkle tree engine including a blockchain OP_RETURN writer/reader that hashes the signature data and stores the hashed signature data in the Merkle tree of the blockchain and stores a Merkle root in the blockchain using an OP_RETURN opcode; and a data connectivity cloud that encrypts and stores the signature data and Merkle tree created from the record data redundantly in the decentralized data storage.
None of the prior art, alone or in combination teaches  a lifetime health record of health data of a patient that is accessed and updated using the patient’s public key and a physician’s public key, the blockchain comprising a Merkle tree and: a decentralized certificate authority including a certificate verification engine that takes a Merkle branch, a user’s health record data, and a user’s key as input and generates a hash of the record data, signs the hashed data using the users’ keys to form signature data, and provides a response indicating whether the user’s health record data matches the Merkle root in the blockchain in view of the other limitations of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497